No. 04-97-00080-CR

Joseph PENA,
Appellant

v.

STATE of Texas,
Appellee

From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CR-2781
Honorable Terry McDonald, Judge Presiding

Opinion by:	Sarah B. Duncan, Justice


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Sarah B. Duncan, Justice


Delivered and Filed:	November 12, 1998


AFFIRMED

	Joseph Pena appeals his murder conviction. We affirm.

Factual and Procedural Background
	After Pena and Joe Bernal initiated a confrontation in a convenience store parking lot, Pena
stabbed Louis Gonzalez in the heart and then fled to a nearby apartment complex. Then, another of
Pena's friends, Albert Ramirez, drove his blazer over Gonzalez and rammed the rear of the car in
which Gonzalez and two friends had arrived. Shortly thereafter, Gonzalez died of the stab wound
inflicted by Pena.

	At trial, the court admitted a surveillance camera videotape showing Ramirez ramming his
Blazer into Gonzalez' friend's car.

Discussion
	Pena contends the trial court erred in admitting the surveillance videotape because it
constitutes evidence of an extraneous offense committed after Pena left the scene. We disagree.

	The admissibility of evidence is governed by an abuse of discretion standard. Gordon v.
State, 784 S.W.2d 410, 413 (Tex. Crim. App. 1990). Here, the trial court did not abuse its discretion
in admitting the surveillance videotape because (1) it does not show an extraneous offense
committed by Pena, see Brown v. State, 505 S.W.2d 850, 856 (Tex. Crim. App. 1974); and (2) Pena
failed to object when two witnesses testified to the same events depicted in the videotape. See Jones
v. State, 944 S.W.2d 642, 652 (Tex. Crim. App. 1996), cert. denied, 118 S. Ct. 100 (1997). We
therefore overrule Pena's point of error and affirm the trial court's judgment.


								Sarah B. Duncan, Justice

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions